USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
JOSEPH GUGLIELMO. on behalf of himself and DOC #: ee
all others similarly situated, DATE FILED: _1/16/2020__
Plaintiff,
-against- 19 Civ. 10842 (AT)
BLOOOM, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On December 3, 2019, the Court ordered the parties to submit a joint status letter and
proposed case management plan by January 14, 2020. ECF No. 6. Those submissions are now
overdue. Accordingly, it is ORDERED that by January 17, 2020, the parties shall submit their joint
letter and proposed case management plan.

SO ORDERED.

Dated: January 16, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
